—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about November 10, 1997, which denied petitioner insurer’s application to stay an uninsured motorist arbitration demanded by respondent insured, unanimously affirmed, without costs.
Petitioner’s proof that it did not insure respondent’s vehicle on September 6, 1993, the date of the accident, was a notice of alleged policy cancellation for the period December 31, 1990 to December 31, 1991, with proof of mailing on February 25, 1991. The record contains no competent proof of cancellation. Respondent’s proof that petitioner did insure the vehicle on the date of the accident was a Department of Motor Vehicles Owner Registration Record Expansion form, dated December 28, 1994, indicating that petitioner was the insurer of the vehicle for the period May 14, 1993 to May 31, 1995 and was “on file [as a previous insurer] as of May 31, 1991”. We agree with respondent that the form indicates that a policy had been either reissued or newly issued by petitioner after 1991 and was in effect at the time of the accident, and that petitioner offered no probative evidence to the contrary (see, Matter of Allstate Ins. Co. v Rivera, 148 AD2d 393).Concur — Sullivan, J. P., Rosenberger, Rubin, Saxe and Buckley, JJ.